ORDER DISMISSING APPEAL
Upon examination of the record, the Court finds that there is no final adjudication as to the rights of one or more of the parties in that no judgment has been rendered as to the remaining causes of action put forth in the plaintiff’s complaint. Nor have the cross claims of the defendant Charles Molle been addressed so as to thereby state that his rights have been adjudicated.
This Court has in the past stated that no appeal will lie from an order granting a partial summary judgment as such is not a final order under Rule 54(b), W.R.C.P. Hayes v. Nielson, Wyo., 568 P.2d 905 (1977).
Furthermore, this Court has stated that despite an express determination by the trial court that there is no just reason for delay, this Court will not consider piecemeal appeals. Mott v. England, Wyo., 604 P.2d 560, 563 (1979); Butts v. Gierse, Wyo., 573 P.2d 1365 (1978).
On the Court’s own motion, pursuant to Rule 1.02, W.R.A.P., it is
ORDERED that the above-captioned appeal be and is dismissed.